Citation Nr: 0731125	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  06-17 082 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
cause of death.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant 


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from November 1951 to November 
1955.  The appellant is his widow.    

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The Board notes that the appellant wrote in her April 2004 
notice of disagreement (NOD) that she believed that there may 
be a procedural error in her case.  She specifically asserted 
that she had previously filed a NOD with respect to the prior 
January 1997 denial of her claim but was not issued a 
decision concerning this NOD and, consequently, she did not 
believe that the claim had been finalized or that there was a 
need for new and material evidence.  A review of the record 
confirms the appellant's assertion that she filed a timely 
NOD with respect to the January 1997 denial of her claim; 
however, the record also shows that a Statement of the Case 
(SOC) was issued in May 1997 and substantive appeal was 
timely filed in July 1997.  Thus, it is clear that the 
appellant received notification of the May 1997 SOC as it was 
sent to her last known mailing address and she subsequently 
perfected her appeal.  The Board further observes, however, 
that the appellant later withdrew her appeal in April 1998 
correspondence.  38 C.F.R. § 20.204 (1997).  Consequently, 
the January 1997 rating decision became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1995).  Thus, the issue on appeal is properly considered as 
a claim to reopen and is accurately characterized on the 
title page of this decision.     

In May 2007, the appellant testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the RO sent correspondence to the 
appellant in August 2003 advising her that her claim was 
previously denied in January 1997 and she needed to submit 
new and material evidence.  However, the RO did not 
adequately notify the appellant of the evidence and 
information that is necessary to reopen her claim.  The 
August 2003 VCAA notice letter did not include the definition 
of new and material evidence that is applicable to the 
appellant's claim or provide an explanation of what evidence 
was necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the January 1997 denial.  Furthermore, the August 2003 VCAA 
notice letter did not notify the appellant of the evidence 
and information necessary to establish entitlement to the 
underlying claim of service connection for the veteran's 
cause of death.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Based on the foregoing, the Board finds that a remand for 
additional notification is necessary to ensure due process 
with respect to the issue on appeal.


Accordingly, the case is REMANDED for the following action:

The RO should send the appellant proper 
VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The VCAA notice 
should include the definition of new and 
material evidence applicable to the 
appellant's claim to reopen a claim of 
service connection for cause of death, 
explanation of what evidence is necessary 
to substantiate the element(s) required to 
establish service connection that were 
found insufficient in the January 1997 
denial of her claim, and explanation of 
what evidence is necessary to establish 
entitlement to the underlying claim of 
service connection for cause of death, as 
outlined by the Court in Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The notice should 
also include a request for the appellant to 
submit any evidence in her possession that 
pertains to her claim. The notice should 
further advise her regarding the 
information or evidence needed to establish 
a disability rating and effective date for 
the claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The appellant should 
be afforded the appropriate period of time 
for response to all written notice and 
development as required by VA law.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

